


Exhibit 10.28




SEVENTH AMENDMENT
TO
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


This Seventh Amendment to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 8th day of February, 2016 (the
“Seventh Amendment Effective Date”), by and between Silicon Valley Bank
(“Bank”), SONIC FOUNDRY, INC., Maryland corporation (“Sonic Foundry”), and SONIC
FOUNDRY MEDIA SYSTEMS, INC., a Maryland corporation (“Sonic Systems” and
together with Sonic Foundry, jointly and severally, individually and
collectively, the “Borrower”).
Recitals
A.    Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement, dated as of June 27, 2011, as amended by
that certain First Amendment, dated as of May 31, 2013, as further amended by
that certain Second Amendment, dated as of January 10, 2014, as further amended
by that certain Third Amendment, dated as of March 24, 2014, as further amended
by that certain Fourth Amendment, dated as of January 27, 2015, as further
amended by that certain Fifth Amendment, dated as of May 13, 2015 and as further
amended by that certain Sixth Amendment, dated as of October 5, 2015 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) waive a
certain Event of Default; (ii) update the definition of “Eligible Foreign
Accounts”; and (iii) make certain other revisions to the Loan Agreement as more
fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions of,
and in reliance upon, the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.


2.1 Section 6.3(c) (Collections). Sections 6.3(c) is amended in its entirety and
replaced with the following:
“(c)    Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked




--------------------------------------------------------------------------------




account agreement in form and substance satisfactory to Bank in its sole
discretion. Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
an account maintained with Bank to be (i) prior to the occurrence and
continuance of an Event of Default, applied to reduce the outstanding
Obligations under the Revolving Line pursuant to the terms of Section 2.5(b)
hereof, and (ii) after the occurrence and during the continuance of an Event of
Default, applied pursuant to the terms of Section 9.4 hereof.”
2.2 Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:


“6.6    Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
audits shall be conducted no more often than twice per year, unless an Event of
Default has occurred and is continuing. The foregoing inspections and audits
shall be at Borrower’s expense, and the charge therefor shall be $1,000 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than ten (10) days in advance,
and Borrower cancels or seeks to reschedule the audit with less than ten (10)
days written notice to Bank, then (without limiting any of Bank’s rights or
remedies), Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.”
2.3 Section 13.1 (Definitions). The following new term and its respective
definition is hereby inserted in Section 13.1, in its applicable alphabetical
order:


“Seventh Amendment Effective Date” is February 8, 2016.
2.4 Section 13.1 (Definitions). The following term and its respective
definitions set forth in Section 13.1 is amended in its entirety and replaced
with the following:


“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are owing from (i) Content Bank (Australia), (ii)
Visionaire (UAE), (iii) any Account Debtor with a principal place of business in
any country that is a member of the European Union, (iv) any Account Debtor with
a principal place of business in any of Australia, Canada, Mexico, India,
Luxembourg, Norway or The Netherlands; and (iv) other Account Debtors as
determine by Bank in its sole discretion on a case-by-case basis, the Accounts
for which are backed by Letters of Credit, in form and substance acceptable to
Bank, in its sole discretion.
3.Limitation of Amendments.


3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.






--------------------------------------------------------------------------------




3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


4.Waiver. Bank hereby waives Borrower’s existing default under the Loan
Agreement by virtue of Borrower’s failure to comply with the minimum EBITDA
financial covenant contained in former Section 6.9(b) thereof for the compliance
period ended December 31, 2015. Bank’s waiver of Borrower’s compliance of said
financial covenant shall apply only to such date of non-compliance which
occurred prior to the date hereof. Borrower hereby acknowledges and agrees that
except as specifically provided herein, nothing in this Section or anywhere in
this Amendment shall be deemed or otherwise construed as a waiver by Bank of any
of its rights and remedies pursuant to the Loan Documents, applicable law or
otherwise.


5.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:


5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


5.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect, or updated copies have
otherwise been delivered to Bank in connection with the execution of this
Amendment;


5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;


5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and


5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


6.Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of May 13, 2015 between Borrower and Bank, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreement (a) contains an accurate and
complete listing of all Intellectual Property Collateral, as defined in said
Intellectual Property Security Agreement, and (b) shall remain in full force and
effect.




--------------------------------------------------------------------------------






7.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of May 13, 2015 between Borrower and Bank, and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in said Perfection Certificate have not changed, as of the date
hereof.


8.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.


9.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


10.Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


11.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) updated Secretary’s Corporate Borrowing Certificates for each Borrower (with
updated attachments, as necessary), (c) certificates of good standing/foreign
qualifications, as required by Bank, from the applicable jurisdictions; (d) an
acknowledgment and reaffirmation of the existing Subordination Agreement from
Partners for Growth II, L.P., (e) payment by Borrower of a non-refundable waiver
and amendment fee equal to Ten Thousand Dollars ($10,000), which amendment fee
shall be fully-earned as of the date hereof, and (f) payment of Bank’s legal
fees and expenses incurred in connection with the existing Loan Documents and
this Amendment.


12.Post-Closing Matters. On or before June 16, 2016, Borrower shall pay to Bank
an additional fully earned, non-refundable Revolving Line anniversary fee in an
amount equal to Twenty Six Thousand Six Hundred Sixty Seven Dollars ($26,667).
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK


SILICON VALLEY BANK


By     /s/ Brian Powers
Name:    Brian Powers
Title:    Vice President












--------------------------------------------------------------------------------




BORROWER


SONIC FOUNDRY, INC.


By    /s/ Ken Minor
Name:    Ken Minor
Title:    CFO


SONIC FOUNDRY MEDIA SYSTEMS, INC.


By    /s/ Ken Minor
Name:    Ken Minor
Title:    CFO


